Citation Nr: 1813168	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-40 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of frostbite.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1952 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded the claim for evidentiary development in March 2016 and September 2017.

As discussed in the Board's prior remands, the issue on appeal has been properly characterized as an original appeal in light of additional service personnel records received after a May 2010 Board decision denying the claim, which supported the Veteran's assertions of an-service frostbite injury.  See 38 C.F.R. § 3.156(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffered from frostbite while serving in Alaska on active duty.  As discussed in the Board's prior remands, the evidence in support of his claim includes a certificate for the "Way Below Zero Club," which notes that the Veteran participated in "Moose Horn" exercises at Fort Greely, Alaska in January and February 1956, where the temperature was minus-57 degrees Fahrenheit.  The Veteran contends that he acquired frostbite on his entire body, but especially in his lower extremities.

In its September 2017 remand, the Board directed the AOJ to obtain an addendum medical opinion, finding that a prior VA medical opinion was inadequate because it "did not address the Veteran's history of edema of the legs, despite the Board's specific remand directives."  The Board also directed the examiner to "address the Veteran's osteoarthritis and ascertain whether such is a current residual of frostbite."  See Military Health History Pocket Card for Clinicians, VA Office of Academic Affiliations, available at https://www4.va.gov/oaa/pocketcard/korea.asp (last visited Feb. 7, 2018) (discussing the unique health risks of cold injuries including frostbite, such as arthritis, for U.S. service personnel during the Korean War).

In October 2017, an addendum VA medical opinion was provided which included a negative nexus opinion.  By way of rationale, the examiner conceded that the Veteran was exposed to cold temperatures during his service period; however, the examiner noted that "there is no actual evidence of any residuals that could be considered part of a cold injury."  The examiner further stated: 

[The Veteran's] medical records did not show any chronic injuries that could be considered part of a frostbite condition.  Calcaneal spur formation in one of his foot, as well as a swelling seen in one of his knees are not part of a frostbite lesion, but are part of aging process.

On review, the Board finds that this opinion is inadequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  As pointed out by the Veteran's representative, the October 2017 medical opinion does not address the Board's stated concerns of "documented osteoarthritis and edema of the legs" as related to a possible frostbite condition.  See Appellate Brief Presentation (January 2018).  Indeed, the opinion makes no mention of these specifically diagnosed conditions but rather addresses only "calcaneal spur formation" and "swelling" in one knee.  Thus, a remand is warranted for yet another addendum opinion in compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from September 2017 to the present.

2.  Forward the claims file to a different examiner than the examiner who prepared the October 2017 VA medical opinion regarding the claim for service connection for residuals of frostbite.  If the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran's documented osteoarthritis and edema of the legs are related to frostbite incurred during active duty.  The examiner should accept as true that the Veteran was exposed to extreme cold temperatures while serving in Alaska while on active duty.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the requested development has been completed, the AOJ should review any report or opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

